      Case 3:20-cv-05529-LC-MJF Document 18 Filed 03/02/21 Page 1 of 2




               UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

AARON LEE DURNING.

            Petitioner,

v.                                                Case No. 3:20-cv-5529-LC-MJF

MARK INCH,

            Respondent.
                                           /

                                     ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated February 4, 2021. (Doc. 16). The parties were

furnished a copy of the Report and Recommendation and were afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of the filed objections.

      Having considered the Report and Recommendation and the objections

thereto, I conclude that the Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:

      1.    The Magistrate Judge’s Report and Recommendation (Doc. 16), is

adopted and incorporated by reference in this Order.
                                    Page 1 of 2
      Case 3:20-cv-05529-LC-MJF Document 18 Filed 03/02/21 Page 2 of 2




     2.    Respondent’s motion to dismiss (Doc. 11) is GRANTED.

     3.    The petition for writ of habeas corpus (Doc. 1), challenging the

judgment of conviction and sentence in State of Florida v. Aaron Lee Durning,

Escambia County Circuit Court Case No. 2015-CF-5376, is DISMISSED

WITHOUT PREJUDICE for failure to exhaust state court remedies.

     4.    A certificate of appealability is DENIED.

     5.    The clerk of court shall close this case file.

     DONE AND ORDERED this 2nd day of March, 2021.



                                  s/L.A. Collier
                                LACEY A. COLLIER
                               SENIOR UNITED STATES DISTRICT JUDGE




                                    Page 2 of 2
